  Case 0:20-cr-60056-RAR Document 1 Entered on FLSD Docket 02/06/2020 Page 1 of 6

 A0 91(Rev.l1/11) CriminalComplaint

                                  U NITED STATESD ISTRICT C OURT
                                                       forthe
                                             SouthernDistrictofFlorida

                  United StatesofAmerica                  )
                             V.
               MarcusJoseph DeFranco,                     l
                                                          )
                                                            casexo.x y -4p gy-//
                                                          )
                                                          )
                                                          )

                                           C R IM IN A L C O M PLA IN T
         1,thecomplainantin thiscase,statethatthe following istruetothebestofmy knowledgeand belief.
On oraboutthedatets)of July11,2019,andSeptember11,2019 inthecounty of                       Broward              inthe
   Southern     Districtof       Florida       ,thedefendantts)violated:
          CodeSection                                          OffenseDescr+tion
21U.S.C.jj841(a)(1)and841(b)           Count1:PossessionwithIntentto DistributeFiveGramsorMoreof
(1)(B),and18U.S.C.j2                   Methamphetamine
21U.S.C.jj 841(a)(1)and841(b)          Count2:Possession with Intentto Distribute Fifty GramsorMore of
(1)(A),and18U.S.C.j2                   M ethamphetam ine



        Thiscriminalcomplaintisbased on thesefacts:
See attached Affidavi
                    t




        V Continuedontheattachedsheet.
                                                                                     M

                                                                                 Complainant'
                                                                                            ssignature
                                                                         J.Brian W hitwodh,SpecialAgent, DEA
                                                                                  Printed nameandtitle
Swornto beforem eand signed in my presence.


oate, -k.!4(zozo                                                                    Judge'
                                                                                         ssignature

City and state:                                                          Patrick M .Hunt,U.S.M agistrate Judge
                                                                                  Printed nameandtitle
Case 0:20-cr-60056-RAR Document 1 Entered on FLSD Docket 02/06/2020 Page 2 of 6



                  A FFIDA VIT IN SU PPO R T O F A CR IM IN A L CO M PLA INT

         Youraffiant,J.Brian W hitw orth,being duly sworn,deposesand statesasfollows:

                         INTR O D U C TION A N D A G EN T BA C K G R O UN D

                  I nm a Special Agent w ith the U nited States Drug Enforcem ent Adm inistration

  (çkDEA'') and have served in this capacity since M arch 2012. Currently,1 am assigned to
  Enforcem entGroup 6 in the M iam iField D ivision.l A saD EA SpecialA gent, 1have participated

  in the execution of num erous search and seizure warrants, resulting in the seizure of illegal

  controlled substances,packaging m aterials,firearm s,and other tools of the drug trade. l also

  participated in debriefings of narcotic traffickers, cooperating individuals, and sources of

  infonnation. Through these debriefings,lhave become fam iliar with the term inology, code

  words,andbrandnamesusedbydnlgdealers. lnaddition,Ihavetestitiedbeforegrandjurieson
 a num ber of occasions,resulting in federal indictm ents. 1 also have experience assisting an

  investigation thatinvolved m oney laundering,and internationaldrug trafficking and conspiracy.

         2.      lpreviously com pleted a sixteen-w eek D EA Basic A genttraining program atthe

 DEA TrainingAeademyin Quantico,Virginia,whereIreceived detailedtraining,both academic
 andpracticalapplication,intheareasofinfonnanthandling/debriefing, interview and intenogation

 techniques,undercover techniques,and the m ethod used by drug traffickers pertaining to the

 packaging,pricing,im portation,and trafticking ofcontrolled substances. In addition,Ireceived

 academic and practical application training                   surveillance and counter surveillance

 teclm iques/m ethods. 1 also received legalinstruction in the Controlled Substances Act, federal

 drug conspiracy law .FederalRules of Evidence,Fourth A m endm ent searches and seizures, the


 l Priortothisassignment,lwasan officer/detectivew iththeCharlotte-M ecklenburg PoliceD epartm entinCharlotte,
 Nol'thCarolina,forovertwelveandhalf(12.5)years.
Case 0:20-cr-60056-RAR Document 1 Entered on FLSD Docket 02/06/2020 Page 3 of 6



  execution ofsearch w arrants,and drafting affidavits. Through m y training and experience,Iam

  fam iliarw ith the actions,traits,habits,and term inology utilized by drug traffickers,asw ellas the

  m alm er in w hich they conduct their business,including m ethods of im porting and distributing

  narcotics,m oney laundering,the useofcellulartelephonesand the lnternetto facilitate theirillegal

  acts,and the use ofnum ericalcodes and code w ordsto conductdrug transactions.

                 A s a law enforcem entofficer within the m eaning ofTitle 18,U nited States Code,

  Section2510(7),Iam empowered by 1aw to conductinvestigationsofand makearrestsfor,but
  notlim ited to,offensesenum erated in Titles 18,21,and 46 ofthe U nited States Code.

                 I m ake this A ffidavit in supportof a crim inalcom plaintcharging M arcus Joseph

  D EFRAN CO with tw o countsofknowingly and intentionally possessing w ith intentto distribute

  acontrolled substance,in violation ofTitle21,United StatesCode,Sections841(a)(1),and 18
  U.S.C.j2.
                1 subm itthis Aftidavitbased on my personalknowledge,as wellasinform ation

  provided to meby otherindividuals,including otherlaw enforcem entofficials,and my review of

 records and other evidence obtained during the course of this investigation. Because this

 Aftidavit is being subm itted for the lim ited purpose of establishing probable cause for the

 requested w anunt,itdoesnotinclude every factknow n to m e aboutthism atter.

                                       PR O BABL E CA U SE

         6.     Betw een in or around June 2019 and in or around Septem ber 2019, a law

 enforcementofficeractinginanundercovercapacity(i1UC'')madecontactwithChristopherAllen
 Fredricks in orderto purchase crystalm etham phetam ine from him .
Case 0:20-cr-60056-RAR Document 1 Entered on FLSD Docket 02/06/2020 Page 4 of 6



                 On oraboutJuly 11,2019,the U C m etw ith Fredricksin D avie,Florida, in orderto

  purchase approximately one (1) ounce of crystal methamphetnmine. An undercover law
  enforcementofficer(UC)metFredricksattheCypressCreekTrain Station andinvitedhim into
  the U C vehicle. U pon entering thevehicle,Fredrickstold the U C to drive tow ard Sum ise Blvd.

  D uring the trip,Fredricks utilized the U C's phone and ealled tsM arcus,''later identitied by 1aw

  enforcem entasM arcusJoseph D EFR AN CO . D EFRAN CO gaveFredricksdirectionsto a Publix

  parking 1ot located in Davie,Florida. U pon arriving,Fredricks called D EFR AN CO again and

  exited theU C vehicle. The UC remained in hisvehicle and did notsee where Fredrickswent.

  Later,Fredricks retunw d as the passenger of a gray A cura. Fredricks exited the Acura and

  approaehedtheUC toaskforfourhundreddollars($400.00)inUnited Stateseurrency,whichwas
  approxim ately halfofthe m oney thatthe U C agreed to provide forthe crystalm etham phetam ine.

  The U C refused the requestbut asked Fredricks to take photos ofthe crystalm etham phetam ine.

 Fredricksreturned to the passengerside ofthe A cura. A shorttim e later,D ER AN CO exited the

 Acura and approached the UC driver'sdoor. DEFRAN CO told theU C thattherew ould be no

 photographstakenofthemethamphetamineclaimedthathis(DEFRANCO'S)supplierwasinthe
 parkinglot. DEFRANCO advisedtheUC thathesellsnine(9)kilogramsofmethamphetamine
 perweek,so having to dealwith this issue for only a single ounce ofm ethamphetamine was

 Cdcrazy.'' D EFR AN C O assured the U C thatno one w ould stealthe m oney. The U C provided

 Fredrickswith therequested money,prompting Fredricksand DEFRANCO to walk back toward

 theAcura,enterit,and drivetowardsthePublix. Later,law enforcementobserved DEFRAN CO

 walking over to a silver Chevrolet vehicle and m eeting w ith a m ale before entering the vehicle.

 Law enforcem entthen observed D EFR AN CO exit the silver Chevroletw ith a sm allbox in his
Case 0:20-cr-60056-RAR Document 1 Entered on FLSD Docket 02/06/2020 Page 5 of 6



  hand and retum ing to the A cura. A shorttim e later,the gray A cura returned to the area and

  parked nearthe U C vehicle. Fredricks exited the vehicle and entered the U C vehicle. The U C

  paidanadditionalfourhundredandthirtydollars($430.00)in UnitedStatescurrencytoFredricks
  inexchangeforapproximatelyone(1)ounceofcrystalmethamphetamine. Thesubstancefield-
  tested positive for m etham phetam ine. Laboratory analysis determ ined that the nm ountofpure

  m etham phetam ine seized on thisdate was 28.l8 gram s + 1.72 gram s w ith a purity rate of 99% +

  6% .

                 On or about Septem ber 11,2019, law enforcem ent arrested Fredricks in Fo14

  Lauderdale,Florida,while he was in possession ofapproximately three (3)ouncesofcrystal
  m etham phetam ine. Priorto arriving on scene,Fredrickscom m unicated w ith the U C to m eetw ith

  his(Fredricks')associate,who FredricksadvisedwasthepersonthattheUC hadpreviouslymet,
  presum ably DEFR AN CO .U pon arresting Fredricks,1aw enforcem ent observed DEFRAN CO in

  the parking lot and detained him . During a vost-M iranda interview , D EFR AN C O told law

  enforcementthatheprovidedthecrystalm etham phetnminethatFredrickshad in hispossession to

  Fredricks,adding thathe (DEFRANCO) obtained thatmethamphetamine on credit from his
  source. Laboratory analysisdetenuined thatthe am ountofpurem etham phetam ine seized on this

  date w as 85.03 g + 0.01 g w ith a purity rate of71% + 5% .
Case 0:20-cr-60056-RAR Document 1 Entered on FLSD Docket 02/06/2020 Page 6 of 6



         9.      Based on m y training and experience,and asftzrthersupported by the factsin this

  Affidavit, 1 respectfully subm it that probable cause exists that M arcus Joseph DEFRANCO

  com m itted the follow ing crim inalviolations:

     * Count1 - O n oraboutJuly 11,2019,M arcus Joseph D EFRAN C O know ingly and

         intentionally possessed with intent to distribute five gram s or m ore of

         methamphetamine,inviolationofTitle21,UnitedStatesCode,Sections841(a)(1)
         and841(b)(1)(B),andTitle 18,UnitedStatesCode,Section2.
         Count 2 - O n or about Septem ber 11, 2019, M arcus Joseph D EFR AN CO

         know ingly and intentionally possessed w ith intentto distribute tifty gram sorm ore

         of m etham phetam ine, in violation of Title 21, U nited States Code, Sections

         841(a)(l)and 841(b)(1)(A),andTitle18,United StatesCode,Section2.


  FUR TH ER A FFIA N T SA YETH NA U G H T



                                                J.Brian W hitw orth,SpecialA gent
                                                DRU G EN FORCEM EN T A DM IN ISTR ATION

  subseribed and sw orn to before
  methisthe 6 <       dayofFebruary, 2020.


  HON O RA BLE PATRICK M .H UN T
  UN ITED STATES M A G ISTM TE JU D GE
